  Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 1 of 9 PAGEID #: 43




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CARLOS M. SMITH,

               Plaintiff,

                                                       Civil Action 2:20-cv-784
       v.                                              Judge Edmund A. Sargus, Jr.
                                                       Chief Magistrate Judge Elizabeth P. Deavers

STATE OF OHIO, et al.,

               Defendants.


                 INITIAL SCREEN REPORT AND RECOMMENDATION

       Plaintiff, a state inmate at the Fairfield County Jail, brings this prisoner civil rights action

under 42 U.S.C. § 1983. (ECF Nos. 1 & 1-2.) This matter is before the Court for an initial

screen of Plaintiff’s Complaint as required by 28 U.S.C. § 1915A to identify cognizable claims

and to recommend dismissal of Plaintiff’s Complaint, or any portion of it, which is frivolous,

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). Having performed the

initial screen, for the reasons that follow, it is RECOMMENDED that the Court DISMISS this

Plaintiff’s claims against Defendants for failure to state a claim or to assert any claim over which

this Court has subject matter jurisdiction.




                                                  1
     Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 2 of 9 PAGEID #: 44




                                                     I.

          Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

          (2) Notwithstanding any filing fee, or any portion thereof, that may have been
          paid, the court shall dismiss the case at any time if the court determines that--

                                              *     *       *

                 (B) the action or appeal--

                         (i) is frivolous or malicious;

                         (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

          To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the



1
    Formerly 28 U.S.C. § 1915(d).
  Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 3 of 9 PAGEID #: 45




pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’”

Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. April

1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however,

has limits; “‘courts should not have to guess at the nature of the claim asserted.’” Frengler v.

Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591,

594 (6th Cir. 1989)).




                                                   3
    Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 4 of 9 PAGEID #: 46




                                                    II.

         Plaintiff sets forth the following allegations in his Complaint:

     1. On 10/28/2019 Judge J. Fields Gave the Plaintiff Carlos Montez Smith a
        Recognizance bond. Once the Plaintiff was returned to the Fairfield County Jail
        that order was not followed. The Plaintiff was told that he was being held for the
        Prosecuting Attorney. Once the Plaintiff ask[ed] the Fairfield Sherriff department
        to show a warrant or cause for detainment against court order they did not have a
        reason but that for a favor of the Prosecutor’s office. (See Attachment A)1

     2. There was not a warrant or any other legal reason for the unconstitutional
        Detainment. There was not a warrant issued until 10/29/2019 at 2:11 pm. (See
        Attachment B)2

         Therefore, the court documents clearly show that these parties knowingly deprived
         the Plaintiff of his constitutional and statutory right, and did not follow the direction
         of the courts, to be released which is illegal.

     (Complaint, ECF No. 1-1 at p. 5.)

         Plaintiff asks for the following relief:

         I am requesting that the courts will uphold the Law and GRANT RELEASE
         IMMEDIATELY and to DISMISS WITH PREJUDICE any and all actions that
         transpired action [sic], because they are “Fruits of a Poisonous Tree.” For all parties
         to be charged according to Law for using a sham legal process and Interfering with
         Civil Rights. That the amount of the Demand of [$]2.8 million be GRANTED
         without DELAY.

     (Id. at p. 6.)




1
  Attachment A appears to be a Journal Entry from the Fairfield County Municipal Court
following Plaintiff’s arraignment on October 28, 2019 on a misdemeanor charge of obstruction
of justice. It indicates that the Court issued a recognizance bond and Plaintiff could be released.
The Fairfield County Municipal Court docket reflects that this case was dismissed without
prejudice after Plaintiff was indicted on felony charges out of this incident. State of Ohio v.
Carlos M. Smith, Case No. CRB1902057.
2
  Attachment B appears to be a Warrant for Plaintiff’s arrest on a Complaint issued by the Court
of Common Pleas on October 29, 2019. The Fairfield County Court of Common Pleas docket
for this case reflects that Plaintiff was charged with tampering with evidence. State of Ohio v.
Carlos Montez Smith, Case No. 2019 CR 00636.
                                                    4
  Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 5 of 9 PAGEID #: 47




                                                  III.

    A. State of Ohio

        As an initial matter, although Plaintiff names the state of Ohio as a Defendant, he fails to

make any allegations directed toward it in his Complaint. Even if he had made any assertions

against the state of Ohio, Plaintiff’s claims would be barred by the Eleventh Amendment. The

Eleventh Amendment to the United States Constitution precludes a private party from bringing

suit against a state or any of the state’s agencies unless the state has expressly consented to the

suit or Congress has properly abrogated the state’s sovereign immunity. Seminole Tribe of Fla.

v. Florida, 517 U.S. 44, 58 (1996); Alabama v. Pugh, 438 U.S. 781 , 782 (1978). “Ohio has not

waived its sovereign immunity in federal court.” Mixon v. Ohio, 193 F. 3d 389, 397 (6th Cir.

1999). And “Congress did not intend to override well-established immunities or defenses under

the common law” by enacting § 1983. Will v. Mich. Dept. of State Police, 491 U.S. 58, 67

(1989). Accordingly, there are very limited exceptions to state and state actor immunity here.

Cady v. Arenac Cnty., 574 F.3d 334, 344 (6th Cir. 2009). First, a plaintiff may bring a claim

against a state official acting in his or her official capacity if the plaintiff seeks only “prospective

injunctive or declaratory relief.” Id. (citing Papasan v. Allain, 478 U.S. 265, 276-78 (1986)).

Second, a plaintiff may bring a claim for monetary damages against a state official in his or her

individual capacity. See Kentucky v. Graham, 473 U.S. 159, 165- 68 (1985); Turker v. Ohio

Dep’t of Rehab. & Corr., 157 F.3d 453, 457 (6th Cir. 1998).

        Because none of the limited exceptions to Eleventh Amendment immunity apply here,

the Undersigned finds that Plaintiff has failed to state a claim on which relief may be granted

against the state of Ohio.




                                                   5
Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 6 of 9 PAGEID #: 48




 B. Prosecutorial Immunity

    Plaintiff does mention the Prosecuting Attorney, Defendant Mark A. Balazik in his

 Complaint. Defendant Balazik, however, is entitled to prosecutorial immunity. “[A]

 prosecutor enjoys absolute immunity from § 1983 suits for damages when he [or she] acts

 within the scope of his [or her] prosecutorial duties.” Imbler v. Patchtman, 424 U.S. 409,

 420 (1976); Pusey v. Youngstown, 11 F.3d 652, 658 (6th Cir. 1993). A prosecutor must

 exercise his or her best professional judgment both in deciding which suits to bring and in

 prosecuting them in court. Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006).

 Prosecutors could not properly perform this duty if every decision carried the potential

 consequences of personal liability in a suit for damages. Id. Prosecutors, therefore, are

 extended absolute immunity when the challenged actions are those of an advocate. Spurlock

 v. Thompson, 330 F.3d 791, 798 (6th Cir. 2003). Immunity is granted not only for actions

 directly related to initiating and prosecuting a criminal case, but also for activities undertaken

 “in connection with [the] duties in functioning as a prosecutor.” Id. at 431; Higgason v.

 Stephens, 288 F.3d 868, 877 (6th Cir. 2002). “‘Absolute prosecutorial immunity is not

 defeated by a showing that the prosecutor acted wrongfully or even maliciously, or because

 the criminal defendant ultimately prevailed on appeal or in a habeas corpus proceeding.’”

 Grant v. Holenbach, 870 F.2d 1135, 1138 (6th Cir. 1989) (quoting M. Schwartz & J. Kirklin,

 Section 1983 Litigation: Claims, Defenses, and Fees § 7.8 (1986)). Plaintiff does not assert

 that Defendant Balazik was acting outside of his prosecutorial duties he allegedly told the

 Sherriff’s Department to keep Plaintiff in detention. Defendant Balazik is therefore immune

 from Plaintiff’s individual capacity claim based on conduct related to the charges. Imbler,

 424 U.S. at 420; Grant, 870 F.2d at 1138.



                                               6
  Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 7 of 9 PAGEID #: 49




   C. Defendants Sherriff Phalen and Fairfield Sheriff Department

   The Undersigned finds that Plaintiff has failed to state a claim over Defendants Phalen and

Fairfield Sherriff Department. Other than naming him in the caption of the Complaint, Plaintiff

fails to mention Defendant Phalen even tangentially in his allegations. Moreover, although

Plaintiff asserts that he asked “the Fairfield Sherriff department to show a warrant or cause for

detainment against court order,” (Complaint, ECF No. 1), presumably he is referring to an

unnamed deputy sheriff. Plaintiff attributes no specific wrongdoing on the part of the Fairfield

County Sherriff’s Office.

       D. Relief Requested

       Plaintiff purports to bring this action under 42 U.S.C. § 1983. Plaintiff, however, seeks

immediate release from custody. To the extent that Plaintiff seeks release, Plaintiff must proceed

by filing a petition for writ of habeas corpus under 28 U.S.C. § 2254. A civil rights action is not

a substitute for habeas corpus. When a prisoner challenges the fact or duration of his

confinement, his sole federal remedy is habeas corpus. Heck v. Humphrey, 512 U.S. 477, 787

(1994); Skinner v. Switzer, 562 U.S. 521, 525 (2011) (“Habeas is the exclusive remedy . . . for a

prisoner who seeks immediate or speedier release from confinement.”). Consequently, the

Complaint fails to state a claim for relief under 42 U.S.C. § 1983 in this regard. To the extent

that Plaintiff seeks release from confinement, his appropriate remedy is a petition for habeas

corpus relief.




                                                 7
  Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 8 of 9 PAGEID #: 50




                                                IV.

       For the foregoing reasons, it is RECOMMENDED that the Complaint in its entirety be

DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A for failure to state a claim for

relief on which relief can be granted. It is FURTHER RECOMMENDED that the Court

certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an appeal of any Order

adopting this Report and Recommendation would not be taken in good faith and therefore, if

Plaintiff moves for leave to appeal in forma pauperis, that such request be denied. See McGore

v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review of by the District Judge

and waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l

Latex Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the

magistrate judge’s recommendations constituted a waiver of [th defendant’s] ability to appeal the

district court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,



                                                  8
  Case: 2:20-cv-00784-EAS-EPD Doc #: 4 Filed: 07/20/20 Page: 9 of 9 PAGEID #: 51




appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .” (citation

omitted)).




Date: July 20, 2020                                         /s/ Elizabeth A. Preston Deavers_____
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   9
